EXHIBIT 10.1
EXECUTION VERSION


FOURTH AMENDMENT
TO
CREDIT AGREEMENT
This FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Fourth Amendment"), dated as of
June 16, 2017 (effective as provided herein), is among WINTRUST FINANCIAL
CORPORATION, an Illinois corporation ("Borrower"), each Lender a party hereto,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
("Administrative Agent").
RECITALS:
Borrower, Lenders and Administrative Agent have previously entered into the
Credit Agreement dated as of December 15, 2014, as amended by the First
Amendment to Credit Agreement dated as of October 29, 2015, by the Second
Amendment to Credit Agreement dated as of December 14, 2015 and by Third
Amendment to Credit Agreement dated as of December 12, 2016 (as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the "Credit Agreement").
Borrower and Lenders have requested amendments to certain provisions of the
Credit Agreement, including to extend the Revolving Credit Maturity Date, and to
make certain modifications to covenants set forth therein.
Borrower and Lenders have agreed, subject to the terms and conditions hereof, to
amend such provisions of the Credit Agreement, as provided in this Fourth
Amendment.
AGREEMENT:
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
ARTICLE I
Definitions
1.1    Definitions. Capitalized terms not otherwise defined herein have the same
meaning as in the Credit Agreement.
ARTICLE II
Amendments to Credit Agreement
2.1    Amendments to Section 1.01. The following definitions are added to
Section 1.01 in appropriate alphabetical order:
"Existing Mortgage" means the mortgage on the building located at 9700 West
Higgins Road, Rosemont, Illinois outstanding on the Fourth Amendment Effective
Date.
"Existing Mortgage Loan" means the approximately $20,000,000 loan from Jackson
National Life Insurance Company outstanding on the Fourth Amendment Effective
Date and secured by the Existing Mortgage.
"Fourth Amendment Effective Date" means June 16, 2017.




1



--------------------------------------------------------------------------------




"Refinance" means to refinance, refund, renew or extend. "Refinanced" and
"Refinancing" have correlative meanings.
2.2    Amendment to Section 7.01. Section 7.01(b) and (i) are amended and
restated in their entireties to read as follows:
(b)    Liens listed on Schedule 7.01 and any renewals or extensions thereof,
provided that (i) the property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except as contemplated by
Section 7.02(c), (iii) the direct or any contingent obligor with respect thereto
is not changed and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(c);
(i)    other Liens securing Indebtedness permitted under Section 7.02(g);
provided that no such Lien shall extend to or cover any Equity Interests of any
Subsidiary Bank; and
2.3    Amendment to Section 7.02(c) and (g). Section 7.02(c) and (g) are amended
and restated in their entireties to read as follows:
(c)    Indebtedness listed on Schedule 7.02 and any Refinancings thereof;
provided that the amount of such Indebtedness is not increased at the time of
such Refinancing except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such Refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or any contingent obligor with respect
thereto is not changed, as a result of or in connection with such Refinancing;
and provided, still further, that the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such Refinanced Indebtedness, and
of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Borrower or the
Lenders than the terms of any agreement or instrument governing the Indebtedness
being Refinanced and the interest rate applicable to any such Refinanced
Indebtedness does not exceed the then applicable market interest rate;
(g)    (x) the Existing Mortgage Loan (which may be Refinanced in connection
with the issuance of other Indebtedness permitted in this clause (g)) plus
(y) other Indebtedness in an aggregate principal amount not to exceed
$60,000,000 at any time outstanding, provided that Indebtedness in excess of
such limit which is comprised of Senior Debt shall be permitted with the written
consent of all Lenders in their discretion.
2.4    Amendment to Schedule 7.01. Item 1 in Schedule 7.01 is deleted therefrom
and the following inserted in lieu thereof: "[Reserved]".
2.5    Amendment to Schedule 7.02. Item 2 in Schedule 7.02 is deleted therefrom
and the following inserted in lieu thereof: "[Reserved]".
ARTICLE III
Conditions Precedent; Effectiveness
3.1    Conditions. The effectiveness of this Fourth Amendment is subject to the
satisfaction of the following conditions precedent:




2



--------------------------------------------------------------------------------




(a)    Documents. Administrative Agent shall have received all of the following,
each dated (unless otherwise indicated) the date of this Fourth Amendment and
the following shall have occurred, in form and substance satisfactory to
Administrative Agent and Lenders:
(i)    Fourth Amendment. This Fourth Amendment executed by Borrower and each
Lender.
(ii)    [Reserved]
3.2    Effectiveness. Upon satisfaction of the conditions precedent in
Section 3.1, this Fourth Amendment shall be effective as of the Fourth Amendment
Effective Date.
ARTICLE IV
Ratification
4.1    Ratification. The terms and provisions set forth in this Fourth Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
Fourth Amendment, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. Borrower agrees that the Credit Agreement, as amended hereby, and the
other Loan Documents to which it is a party or subject shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.
ARTICLE V
Representations and Warranties
5.1    Loan Documents. Borrower hereby represents and warrants to each Lender
and Administrative Agent that (a) the execution, delivery and performance of
this Fourth Amendment and any and all other Loan Documents executed and/or
delivered in connection herewith have been authorized by all requisite action on
the part of Borrower and will not violate any organizational or governance
document of Borrower or any applicable law, (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and each other
Loan Document are true and correct on and as of the date hereof as though made
on and as of the date hereof, except to the extent such representations and
warranties speak to a specific date, in which case they were true and correct on
and as of such date, (c) no Default or Event of Default shall exist before or
immediately after giving effect to this Fourth Amendment, (d) Borrower is in
full compliance with all covenants and agreements contained in the Credit
Agreement, as amended hereby, and the other Loan Documents to which it is a
party or it is subject, and (e) there have been no amendments, supplements or
other modifications to the certificate of incorporation or by-laws of the
Borrower since December 11, 2016 other than (i) a Statement of Resolution filed
with the Illinois Secretary of State on June 5, 2017, relating to Borrower’s
amended and restated articles of incorporation which was filed solely to
formally reflect the fact that no shares of Borrower’s 5.00% Non-Cumulative
Perpetual Convertible Preferred Stock, Series C, no par value per share, remain
issued and outstanding and (ii) bylaws amendments (x) on January 26, 2017
increasing the size of the Board of Directors from 12 to 13 and (y) on May 25,
2017 reducing the size of the Board of Directors from 13 to 12.
ARTICLE VI
Miscellaneous
6.1    Reference to Credit Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so




3



--------------------------------------------------------------------------------




that any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.
6.2    Severability. Any provision of this Fourth Amendment or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
6.3    Counterparts. This Fourth Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page of this Fourth Amendment
by facsimile transmission or PDF attachment to email shall be effective as
delivery of an original executed counterpart thereof.
6.4    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Fourth Amendment and the other Loan Documents
executed in connection herewith, unless expressly set forth therein, shall be
governed by, construed and enforced in accordance with, the law of the State of
Illinois, without reference to the conflicts or choice of law principles
thereof.
(b)    Submission to Jurisdiction. Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of Illinois sitting in Cook County and of the United States
District Court of the Northern District of Illinois, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Fourth Amendment or any other Loan Document, or for recognition or enforcement
of any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Illinois state court or, to the fullest extent permitted
by Applicable Law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Fourth Amendment or in any other Loan Document
shall affect any right that Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Fourth Amendment or any
other Loan Document against Borrower or its properties in the courts of any
jurisdiction.
(c)    Waiver of Venue. Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Fourth Amendment or any other Loan Document executed in
connection herewith in any court referred to in Section 6.4(b). Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.02 of the Credit
Agreement. Nothing in this Fourth Amendment will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.
6.5    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS FOURTH AMENDMENT OR ANY OTHER LOAN DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS FOURTH




4



--------------------------------------------------------------------------------




AMENDMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
6.6    FINAL AGREEMENT. THIS FOURTH AMENDMENT, TOGETHER WITH THE CREDIT
AGREEMENT, AS AMENDED HEREBY, AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
6.7    Expenses of Administrative Agent. As provided in the Credit Agreement,
Borrower shall pay all invoiced reasonable costs and expenses incurred by
Administrative Agent in connection with the preparation, negotiation, and
execution of this Fourth Amendment and the other Loan Documents executed
pursuant hereto, including without limitation the reasonable fees and expenses
of Administrative Agent’s legal counsel promptly following Borrower’s receipt of
invoices therefor.




5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed by their duly authorized officers, all as of the day and year first
written above.
BORROWER:

WINTRUST FINANCIAL CORPORATION


By: /s/David A. Dykstra    
    David A. Dykstra
    Senior Executive Vice President


Fourth Amendment to Credit Agreement – Signature Page



--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.,
as Administrative Agent


By: /s/Jeffrey Bachler    
Name: Jeffrey Bachler
Title: SVP
    






WELLS FARGO BANK, N.A.,
as a Lender


By: /s/Jeffrey Bachler    
Name: Jeffrey Bachler
Title: SVP





Fourth Amendment to Credit Agreement – Signature Page



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
as a Lender




By: /s/Brian Reidy    
Name: Brian Reidy
Title: Director, RBC








Fourth Amendment to Credit Agreement – Signature Page



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION
as a Lender




By: /s/Peter Caligiuri    
Name: Peter Caligiuri
Title: Vice President










Fourth Amendment to Credit Agreement – Signature Page

